Appellant presents an application for writ of certiorari to perfect the record. The basis of this is found in the following statement: Appellant presented to the court a bill of exceptions for his approval. The court took the bill, and, after keeping *Page 392 
it for a while, qualified and filed it without notice to or consent of appellant. When this was done appellant filed an exception to the action of the court, accompanied also by a by-standers' bill showing the facts. The merits of the question are not here discussed, but believing that the matter should have been sent up in the record so this court could fully understand the situation and how the bill was filed, and connecting circumstances, the application for certiorari will be granted, and the clerk of the trial court ordered to send up an additional transcript showing these bills of exception and the true status
of the case. There may be questions for discussion when the matter is before the court, first, whether this court under all the circumstances will consider the bill as filed by the judge with his qualification under the circumstances stated; second, whether this court will consider the bystanders' bill in connection with appellant's exception to the action of the court in qualifying his bill without his knowledge or consent, and filing it in the record. The application for certiorari,
therefore, will be awarded and the clerk of the trial court directed to send up an additional transcript showing these matters.
Order for additional transcript.
                       OPINION, May, 1920.